JERRY D. BRUMBAUGH,                                           )
                                                              )
                                      Appellant,              )
                                                              )
           vs.                                                )   No. SD37170
                                                              )   Filed: January 4, 2022
KENNETH ZELLERS,                                              )
as Director of the Missouri                                   )
Department of Revenue,                                        )
                                                              )
                                      Respondent.             )

                   APPEAL FROM THE CIRCUIT COURT OF WEBSTER COUNTY

                                   Honorable Michael O. Hendrickson, Judge

APPEAL DISMISSED

           Jerry D. Brumbaugh (“Brumbaugh”) appeals from a judgment of the trial court sustaining

Kenneth Zellers’ (as Director of the Missouri Department of Revenue - “DOR”) motion to dismiss.

Brumbaugh is self-represented on appeal, as he was at the hearing on the motion to dismiss.

Because Brumbaugh’s brief is grossly non-compliant with Rule 84.04,1 we dismiss Brumbaugh’s

appeal.




1
    All rule references are to Missouri Court Rules (2020).
                                   Facts and Procedural History

         On October 30, 2020, Brumbaugh filed a petition against the DOR asserting that the

issuance of a driver’s license—as opposed to a “Regulatory I.D.”—is illegal. On December 10,

2020, the DOR filed a “Motion to Dismiss” and “Suggestions in Support” asserting that

Brumbaugh’s petition failed to “state a claim upon which relief can be granted under Rule

55.27(a)(6).”

         On February 2, 2021, the trial court held a hearing on the DOR’s motion to dismiss.

Brumbaugh appeared pro se in person, and the DOR appeared by phone. After hearing argument

from both parties, the trial court took the motion under advisement.2 On April 28, 2021, the trial

court sustained the motion, finding:

         Now on this date after considering the contents of the file and the arguments made,
         the Court sustains the Respondent’s MTDismiss. Petitioner’s claims were
         previously filed in Case no. l8WE-CC00061 wherein the Court entered a final
         Judgment on November 28, 2018, dismissing Petitioner’s claims with prejudice.[3]
         In this action, while Missouri’s Director of Revenue (DOR) is different, the parties
         in this case are the same as in the prior case, Petitioner’s claims that the DOR is
         negligent in failing to issue Regulatory I.D.s for citizens and by requiring licenses
         to drive is illegal as it trespasses onto civil liberties are the same claims in this case
         as in the prior case and Petitioner’s prayer in this case that the Court declare the
         right to drive an automobile in·Missouri with a Regulatory I.D. is right as part of
         one’s civil liberties is the same prayer as in the prior case.

         The arguments Respondent makes are the same in this case as successfully made in
         the prior case excepting Respondent now also claims Res Judicata as a basis to
         dismiss arguing it prevents Petitioner from re litigating the same claims in a second
         suit. In addition to the Court agreeing and finding that Petitioner’s claims are barred
         by Res Judicata for the reasons stated above, the Court again finds that the same
         basis exists to dismiss the Petition with prejudice that the Court held before as the


2
  Brumbaugh did not provide this Court with the transcript of these proceedings as part of the record on appeal and
as required by Rule 81.12(c). Instead, Brumbaugh filed a “Notice to Court that transcript is not included in Appeal,”
stating that “[t]he matters of law are profuse in case the [sic] file, and the transcript would not add much to the law
arguments of the case as the hearing was on the matters of law filed.” This Court, by its Order dated September 13,
2020, notified Brumbaugh that the “Court’s record is changed to reflect that the record on appeal will consist of a
legal file only.”
3
  Brumbaugh appealed and this Court issued its opinion on April 30, 2019, affirming the trial court’s judgment.
Brumbaugh v. Walters, 574 S.W.3d 306 (Mo.App. S.D. 2019).
        Director is entitled to Sovereign Immunity and driving is a privilege not a right and
        laws regarding lawful operation is appropriate.

        Respondent’s MTDismiss is sustained. The Petition is dismissed with prejudice.

This appeal followed.
                                         Briefing Deficiencies

        As an initial matter, we necessarily observe (as Respondent’s brief correctly recites) that

“Brumbaugh’s most recent petition raises the same claims as his prior suit in Case No. 18WE-

CC00061, [and] the circuit court correctly dismissed the petition under the doctrine of res

judicata.” Brumbaugh admits this fact in his brief. In Brumbaugh v. Walters, 574 S.W.3d 306

(Mo.App. S.D. 2019), disposing of Brumbaugh’s appeal, we observe that: (1) Brumbaugh “made

no effort to comply with Rule 84.04[]”; (2) “[w]e cannot discern any issue from Appellant’s Points

Relied On”; (3) “[w]e cannot differentiate between what appears to be the ‘argument,’ what

specific legal error the trial court committed, or what the trial court error is or what that facts are

in the context of this case”; (4) “we are an error-correcting court[,] . . . [and] we cannot come up

with a theory to assist Appellant”; and (5) “[i]f we are to have any standards at all in the filing of

briefs, Appellant’s brief is woefully inadequate.” Id. at 308.

        Brumbaugh’s instant brief reflects the same gross deficiencies, and a failure to heed this

Court’s prior admonitions.4 As we are unable to give substantive treatment to Brumbaugh’s claims

without acting as an advocate on Brumbaugh’s behalf—thus precluding “meaningful appellate

review[]”)5—Brumbaugh’s appeal is accordingly dismissed.6

WILLIAM W. FRANCIS, JR., P.J. - OPINION AUTHOR

JEFFREY W. BATES, J. - CONCUR

JACK A. L. GOODMAN, J. – CONCUR

4
  See Brumbaugh, 574 S.W.3d at 306; Acton v. Rahn, 611 S.W.3d 897, 903 (Mo.App. W.D. 2020).
5
  See Acton, 611 S.W.3d at 904.
6
  Brumbaugh’s motion for the Court to hear his appeal en banc is denied.